Exhibit 10.12


CHANGE IN CONTROL AGREEMENT
This CHANGE IN CONTROL AGREEMENT, dated as of _______________, 20___ (this
“Agreement”), is made by and between The Hain Celestial Group, Inc., a Delaware
corporation having its principal offices at 1111 Marcus Avenue, Lake Success, NY
11042 (the “Company”), and ____________________ (the “Executive”).
WHEREAS, the Company considers it essential to the best interest of its
stockholders to foster the continued employment of key executive management
personnel; and
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined below) of the Company exists from time to time and that such
possibility, and the uncertainty, instability and questions which it may raise
for and among key executive management personnel, may result in the premature
departure or significant distraction of such management personnel to the
material detriment of the Company and its stockholders; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce, focus and encourage the continued attention and dedication of key
members of the executive management of the Company and its subsidiaries,
including the Executive, to their assigned duties without distraction in the
face of potentially disturbing or unsettling circumstances arising from the
possibility of a Change in Control of the Company.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1. Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below:
1.1 “Base Salary” means the Executive’s annualized base salary as in effect from
time to time. As of the date of this Agreement, the Executive’s Base Salary is
$__________.
1.2 “Cause” means the following grounds for termination of employment:
a.
The Executive is convicted of a felony or enters a plea of guilty or nolo
contendere with respect thereto;

b.
The Executive’s continuous failure to substantially perform the Executive’s
reasonably assigned duties for the Company or any subsidiary (other than a
failure resulting from the Executive’s incapacity due to physical or mental
illness), which failure has continued for a period of at least thirty (30) days
after a written notice of demand for substantial performance, signed by a duly
authorized officer of the Company, has been delivered to the Executive
specifying the manner in which the Executive has failed substantially to
perform;



1



--------------------------------------------------------------------------------





c.
The Executive engages in actual or attempted theft or embezzlement of Company
assets;

d.
The Executive engages in conduct that is materially harmful to the public
reputation of the Company or any subsidiary, other than conduct required by law
or regulation;

e.
The Executive engages in any act of dishonesty, fraud, or immoral or
disreputable conduct;

f.
The Executive engages in willful misconduct in the performance of the
Executive’s duties, or materially violates any Company policy or code of conduct
(including, without limitation, with respect to harassment); or

g.
The Executive materially breaches any covenant or condition of the Executive’s
employment agreement or offer letter with the Company or any other agreement
between the parties including without limitation any agreement containing
provisions relating to confidentiality, assignment of inventions,
non-competition, non-solicitation / non-interference, or non-disparagement, or
breaches the Executive’s fiduciary duty to the Company or any subsidiary.

1.3 “Change in Control” means:
a.
The acquisition by any person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended, of
fifty percent (50%) or more of the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (“Voting Stock”); provided, however, that for purposes of this clause
a., the following acquisitions shall not constitute a Change in Control: (i) any
issuance of Voting Stock of the Company directly from the Company that is
approved by the Incumbent Board (as defined below), (ii) any acquisition by the
Company of Voting Stock of the Company or (iii) any acquisition of Voting Stock
of the Company by any person pursuant to a Business Combination (as defined
below) that complies with clauses (i), (ii) and (iii) of clause c. below; or

b.
during any period of one year beginning on or after the date hereof, individuals
who, as of the date hereof, constitute the Board (the “Incumbent Board”), cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a member of the Board (a “Director”)
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of the
Directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such



2



--------------------------------------------------------------------------------





nomination) shall be deemed to have been a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or
c.
consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Business Combination, (ii) no person (other than the
Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, fifty percent (50%) or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination and (iii) at least a majority of the members of
the board of directors of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

d.
the stockholders of the Company approve the sale or disposition by the Company
(other than to a subsidiary of the Company) of all or substantially all of the
assets of the Company.

With respect to any payment that is “nonqualified deferred compensation” as
defined under Section 409A, it is the intent of the Company that the definition
of “Change in Control” satisfies, and be interpreted in a manner that satisfies,
the applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). If the definition of “Change in Control”
would otherwise frustrate or conflict with the intent expressed above, that
definition to the extent possible shall be interpreted and deemed amended so as
to avoid such conflict.
1.4 “Company” means The Hain Celestial Group, Inc. and any successor to its
business and/or assets which assumes (either expressly, by operation of law or
otherwise) and/or agrees to perform this Agreement by operation of law or
otherwise (except in determining, under Section 1.3 hereof, whether or not any
Change in Control of the Company has occurred in connection with such
succession).


3



--------------------------------------------------------------------------------





1.5 “Good Reason” means the occurrence (without the Executive’s prior express
written consent) of any one of the following acts, or failures to act:
a.
the assignment to the Executive of any duties or responsibilities materially
inconsistent with the Executive’s position, or a material diminution in the
Executive’s position, duties, authority or responsibilities; provided that Good
Reason shall not exist under this clause if such material diminution in duties
and responsibilities occurs after the Executive has provided notice of the
Executive’s intention to terminate the Executive’s employment, or is as a result
of any disposition or sale of any subsidiary or business of the Company;

b.
a material reduction in the Executive’s Base Salary as in effect on the date of
this Agreement or as the same may be increased from time to time;

c.
the relocation of the Company’s principal executive offices to a location more
than fifty (50) miles from its location on the date of this Agreement (or, if
different, more than fifty (50) miles from where such offices are located
immediately prior to such change); and/or

d.
any failure by the Company to comply with any of the material provisions of the
Executive’s employment agreement or offer letter with the Company.

For purposes of this Agreement, the Executive shall not have Good Reason for
termination unless (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the occurrence of the Good Reason condition within sixty (60) days of
such occurrence; (iii) the Company fails to cure the condition during the period
of thirty (30) days following such notice (the “Cure Period”); and (iv) the
Executive terminates the Executive’s employment within sixty (60) days after the
end of the Cure Period. If the Company cures the Good Reason condition during
the Cure Period, Good Reason shall be deemed not to have occurred.
1.6 “Target Award” means the target amount of the Executive’s annual incentive
award under annual incentive plans to be adopted by the Compensation Committee
of the Board. As of the date of this Agreement, the Executive’s Target Award is
an amount equal to ___% of the Executive’s Base Salary.
2. Change in Control Severance.
2.1 Severance. If a Change in Control occurs during the Term and, during the
period commencing on the date of the Change in Control and ending twelve (12)
months following the date of the Change in Control, the Executive’s employment
with the Company is terminated by the Company without Cause or by the Executive
for Good Reason, the Executive shall receive cash severance (the “Change in
Control Severance”) in an amount equal to ___ times the sum of the Executive’s
Base Salary plus the Executive’s Target Award, which shall be paid in equal
installments over a ___-year period in accordance with the Company’s regular
payroll schedule,


4



--------------------------------------------------------------------------------





with the first payment being made on the sixtieth (60) day after the termination
of the Executive’s employment.
2.2 Release; Section 409A; No Offset or Duty to Mitigate. The Change in Control
Severance shall in all respects be conditioned on (i) the Executive executing
within twenty-one (21) days of termination (or forty-five (45) days to the
extent required by applicable law) and not revoking a written release in a form
provided by the Company releasing the Company from any and all claims with
respect to all matters arising out of or related to the Executive’s employment
by the Company or the termination of the Executive’s employment (the “Release”),
which Release will not release the Executive’s right to severance or to
indemnification against third party claims, or the Executive’s rights as a
shareholder of the Company, and will not increase the scope or duration of any
post-employment restrictions on the Executive’s activities, (ii) the Executive’s
compliance with the terms of the Release, including any return of property,
non-disparagement, and confidentiality provisions, and (iii) the Executive’s
continued compliance with the Executive’s obligations under any continuing
provisions in the Executive’s employment agreement or offer letter with the
Company or any other agreement between the parties, in each case relating to
confidentiality, assignment of inventions, non-competition, non-solicitation /
non-interference, or non-disparagement. In no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment of the Change in Control
Severance, and if a payment that is “nonqualified deferred compensation” as
defined under Section 409A is subject to execution of the Release and could be
made in more than one taxable year, payment shall be made in the later taxable
year. If the Executive is considered a “specified employee” (as defined under
Section 409A) and payment of any amounts under this Agreement is required to be
delayed for a period of six (6) months after separation from service pursuant to
Section 409A, payment of such amounts shall be delayed as required by Section
409A, and the accumulated postponed amounts shall be paid in a lump-sum payment
within five (5) days after the end of the six (6) month period. If the Executive
dies during the postponement period prior to the payment of benefits, the
amounts postponed on account of Section 409A shall be paid to the personal
representative of the Executive’s estate within sixty (60) days after the date
of the Executive’s death. The Executive’s rights to the Change in Control
Severance under this Agreement will not be subject to offset by compensation
from other sources or a duty on the Executive’s part to mitigate or seek other
employment.
2.3 Other Agreements, Policies or Arrangements. In the event the Executive
becomes entitled to receive the Change in Control Severance, the payment to the
Executive of such Change in Control Severance shall be in lieu of, and not in
addition to, any severance payable to the Executive under the terms of any other
employment agreement, offer letter, or other agreement with the Company, or any
Company severance plan, policy, program, or arrangement. Except as provided in
the preceding sentence, this Agreement is not intended to and shall not modify
or supersede any such employment agreement, offer letter, or other agreement or
arrangement between the Executive and the Company in effect from time to time.
This Agreement is not intended to and shall not modify or supersede the
provisions of any equity award agreement between the Company and the Executive;
the treatment of the Executive’s equity awards upon a Change in Control shall be
governed by the applicable equity award agreements.


5



--------------------------------------------------------------------------------





3. Term of this Agreement. This Agreement shall commence on the date hereof and
shall continue in effect initially for a period of three (3) years (the “Initial
Term”). The term of this Agreement shall automatically be extended for
additional one (1) year periods (each, a “Renewal Term,” and together with the
Initial Term, the “Term”) if the Executive has remained continuously employed
through the last day of the Initial Term or Renewal Term, unless the Company
provides written notice to the Executive at least six (6) months prior to the
end of the Initial Term or Renewal Term of the Company’s intent not to extend
the Term. Additionally, if a Change in Control occurs during the Term while the
Executive remains employed with the Company, then this Agreement shall continue
in effect for a period of twelve (12) months following the date of the Change in
Control, to determine whether an event occurs during such twelve (12) month
period that entitles the Executive to the Change in Control Severance.
4. Successors; Binding Agreement.
4.1 Successors. In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
4.2 Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, and heirs. If the Executive shall die while any
amount would still be payable to the Executive hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.
5. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, or via a nationally
recognized overnight courier, addressed to the respective addresses set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:
To the Company:
The Hain Celestial Group, Inc.
1111 Marcus Avenue
Lake Success, New York 11042
Attention: Chief Human Resources Officer
To the Executive:


6



--------------------------------------------------------------------------------





The Executive’s home address most recently on file in the Company’s records
6. Arbitration. To the fullest extent permitted by applicable law, any disputes
arising out of or related to this Agreement shall be settled solely and
exclusively by binding arbitration in Nassau County, New York. Such arbitration
shall be conducted before a single impartial arbitrator jointly selected by the
Executive and the Company and shall be administered by JAMS pursuant to its
employment arbitration rules then in effect (the “Rules”). In any arbitration,
any and all claims shall be arbitrated only on an individual basis, and not on a
class, collective, or multiple-party basis. The Executive and the Company
expressly waive any right to arbitrate as a class representative, as a class
member, or in a collective action, and there shall be no joinder or
consolidation of parties. All such controversies, claims or disputes shall be
settled in this manner in lieu of any action at law or equity; provided,
however, that nothing in this Section 6 shall be construed as (i) precluding the
bringing of an action for injunctive relief or other equitable relief in the
United States District Court for the Eastern District of New York or any state
court located in Nassau County or (ii) compelling arbitration of claims that, by
applicable law, cannot be compelled to arbitration, in which event such claims
shall be brought exclusively in the United States District Court for the Eastern
District of New York or any state court located in Nassau County. The arbitrator
will be required to administer the arbitration pursuant to the Rules and issue
an award, in writing, within thirty (30) days of the arbitration hearing, which
award must contain a summary of the issues in controversy, and a description of
the award issued. The arbitrator may not modify or change this Agreement in any
way, but may award damages, and/or other relief, only to the extent then
permitted under applicable federal, state or local statutes. Any controversy
over whether a dispute is an arbitrable dispute or as to the scope, validity,
interpretation or enforceability of this Section 6 with respect to such
arbitration shall be determined by the arbitrator, and not by a court or any
other governmental body. The parties agree to abide by all decisions and awards
rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive and may be entered in any court of
competent jurisdiction. Unless otherwise prohibited or required by law, any
arbitration proceeding (including the nature and substance of all claims,
defenses, information, materials, discovery, witness testimony, motions, and
post-hearing submissions) shall be strictly confidential and such proceeding
shall be identified to JAMS as a confidential proceeding. Each party shall pay
the fees of its attorneys, the expenses of its witnesses, and any other costs
and expenses that the party incurs in connection with the arbitration; provided
that an arbitrator may award attorneys’ fees to the prevailing party, if the
arbitrator determines in its sole discretion that such an award is equitable.
All other costs of the arbitration, including the fees of the arbitrator and
administrative fees, shall be paid by the Company; provided that the Executive
shall be responsible for paying any JAMS initiation/filing fee with respect to
any claims initiated by the Executive.
7. Section 409A. This Agreement is intended to comply with or otherwise be
exempt from Section 409A and its corresponding regulations, to the extent
applicable, and shall be so construed. Notwithstanding anything in this
Agreement to the contrary, payments of “nonqualified deferred compensation”
subject to Section 409A may only be made under this Agreement upon an event and
in a manner permitted by Section 409A, to the extent applicable.


7



--------------------------------------------------------------------------------





For purposes of Section 409A, all payments of “nonqualified deferred
compensation” subject to Section 409A to be made upon the termination of the
Executive’s employment under this Agreement may only be made upon a “separation
from service” under Section 409A. Each payment made under this Agreement,
including each installment of Change in Control Severance, shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. In no
event shall the Executive, directly or indirectly, designate the calendar year
of payment with respect to any amount that is “nonqualified deferred
compensation” subject to Section 409A. Nothing herein shall be construed as
having modified the time and form of payment of any amounts or payments of
“nonqualified deferred compensation” within the meaning of Section 409A that
were otherwise payable pursuant to the terms of any agreement between the
Company and the Executive in effect prior to the date of this Agreement.
8. Section 280G. Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments
provided or to be provided by the Company to the Executive pursuant to the terms
of this Agreement or otherwise (the “Covered Payments”) constitute parachute
payments within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended, and, but for this Section 8, would be subject to the excise
tax imposed under Section 4999 of the Internal Revenue Code of 1986, as amended
(or any successor provision thereto), or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to making the Covered Payments, a calculation
shall be made comparing (i) the Net Benefit (as defined below) to the Executive
of the Covered Payments after payment of the Excise Tax to (ii) the Net Benefit
to the Executive if the Covered Payments are limited to the extent necessary to
avoid being subject to the Excise Tax. Only if the amount calculated under (i)
above is less than the amount under (ii) above will the Covered Payments be
reduced to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net
Benefit” shall mean the present value of the Covered Payments net of all
federal, state, local, foreign income, employment and excise taxes.
a. Any such reduction shall be made in accordance with Section 409A and the
following:
(i) the Covered Payments consisting of cash severance benefits that do not
constitute nonqualified deferred compensation subject to Section 409A shall be
reduced first, in reverse chronological order;
(ii) all other Covered Payments consisting of cash payments, and Covered
Payments consisting of accelerated vesting of equity based awards to which
Treas. Reg. § 1.280G-1 Q/A-24(c) does not apply, and that in either case do not
constitute nonqualified deferred compensation subject to Section 409A, shall be
reduced second, in reverse chronological order;
(iii) all Covered Payments consisting of cash payments that constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
third, in reverse chronological order; and


8



--------------------------------------------------------------------------------





(iv) all Covered Payments consisting of accelerated vesting of equity-based
awards to which Treas. Reg. § 1.280G-1 Q/A-24(c) applies shall be the last
Covered Payments to be reduced.
b. Any determination required under this Section 8 shall be made in writing in
good faith by an independent accounting firm selected by the Company (the
“Accountants”). The Company and the Executive shall provide the Accountants with
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 8. For purposes of making the
calculations and determinations required by this Section 8, the Accountants may
rely on reasonable, good-faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Internal Revenue Code of
1986, as amended. The Accountants’ determinations shall be final and binding on
the Company and the Executive. The Company shall be responsible for all fees and
expenses incurred by the Accountants in connection with the calculations
required by this Section 8.
c. It is possible that after the determinations and selections made pursuant to
this Section 8 the Executive will receive Covered Payments that are in the
aggregate more than the amount intended or required to be provided after
application of this Section 8 (“Overpayment”) or less than the amount intended
or required to be provided after application of this Section 8 (“Underpayment”).
(i) In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Company or
the Executive that the Accountants believe has a high probability of success,
that an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate (as defined in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended) from the date of the Executive’s
receipt of the Overpayment until the date of repayment.
(ii) In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Executive together with interest at the applicable federal rate (as
defined in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as
amended) from the date the amount should have otherwise been paid to the
Executive until the payment date.
9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing, approved by the Compensation Committee of the Board, and signed by the
Executive and an authorized officer of the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise,


9



--------------------------------------------------------------------------------





express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement, and this
Agreement supersedes any prior agreements between the Company and the Executive
relating to the subject matter hereof. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed. The rights
and obligations of the Company and the Executive under this Agreement shall
survive the expiration of the Term.
10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
conflicts of law provisions thereof.






10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.


THE HAIN CELESTIAL GROUP, INC.
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
[Executive Name]









11

